Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/28/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 05/23/2022 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Zelikov on 07/06/2022.
The application has been amended as follows: 

7. (Currently Amended) The system according to claim 1 [[4]], wherein the mechanism additionally includes a stop feature configured to limit travel of the second lever after the release of the latch.
17. (Currently Amended) The vehicle according to claim 11 [[14]], wherein the mechanism additionally includes a stop feature configured to limit travel of the second lever after the release of the latch.

Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or fairly suggest Integrated door release and present system as claimed in independent claims 1 and 11 of the instant application.  The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
	GB 2 304 801 discloses a system (Figures 1-24) for controlling access into a vehicle having a vehicle body (2) as claimed, except for the mechanism configured to sequentially actuate the cable and the door presenter, wherein the mechanism includes a first lever and a second lever configured to swing about a common pivot defined by a pivot shaft; the first lever is in meshed connection with the electric motor and configured to actuate the door presenter; and the second lever is configured to actuate the cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There is no suggestion, teaching, or motivation for one of ordinary skill in the art to modify a reference or combine references, and to yield a reasonable expectation of success without the use of impermissible hindsight. None of the prior art of record discloses the claimed limitations. For instance, US 2018-0051502 (Roos et al.) discloses a door presenter with latching. Roos is silent about the mechanism configured to sequentially actuate the cable and the door presenter, and the mechanism includes a first lever and a second lever configured to swing about a common pivot defined by a pivot shaft; the first lever is in meshed connection with the electric motor and configured to actuate the door presenter; and the second lever is configured to actuate the cable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675